DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8 and 12-14 are pending.
Claims 5-7 and 9-11 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1-4, 8 and 12-14 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Sonoda (USPGPUB 2014/0333249) discloses an object of the invention is to provide a motor control device that enables reduction of fluctuations in a control signal output from a variable bandstop filter, which is likely to occur when the center frequency of the variable bandstop filter is changed in performing speedy detection of natural vibrations of a target object constituted of a motor and a driven member to be driven by the motor, Pesme et al (USPGPUB 2016/0193681) discloses an automated welding device comprises a camera, processing circuitry, a welding torch, and an electromechanical subsystem.  The camera is operable to capture, using visible and/or infrared wavelengths, an image of one or more workpieces.  The processing circuitry is operable to synchronize the capture of the images to times when voltage between the welding torch and the one or more workpiece is below a determined threshold, and Ueno (USPPUB 20120101624) disclosed a vibration suppressing method and a vibration suppressing device are disclosed.  After detection of chatter vibration using at least one vibration detecting device, a stable rotation speed for suppressing the chatter vibration is calculated using a stable rotation speed calculating device, none of these references taken either alone or in combination with the prior art of record disclose a vibration state detection device, including:
Claim 1, an imaging device configured to image a plurality of driven elements to be driven by a drive unit of a machine tool, a control device including a vibration state analysis unit, and a driven element specification unit, wherein: the vibration state analysis unit configured to calculate a parameter corresponding to vibration of the driven element and including at least a vibration frequency, based on image data for each predetermined period of elapsed time acquired by the imaging device; and the driven element specification unit configured to specify one driven element requiring control to suppress vibration from the plurality of driven elements, using the parameter corresponding to the vibration, the parameter being calculated by the vibration state analysis unit; and the imaging device is disposed to image the driven element from a direction different from a moving direction of the driven element when the driven element moves in translational motion; and a drive control unit configured to feedback-control the drive unit, wherein the drive control unit has a filtering processing unit configured to remove a frequency component of the vibration of the driven element, determined from the image data, specified from a current command signal transmitted to the drive unit of the driven element specified.
Claim 8, a vibration state detection device comprising: an imaging device configured to image a plurality of driven elements to be driven by a drive unit of a machine tool, a control device including a vibration state analysis unit, and a driven element specification unit, wherein: the vibration state analysis unit configured to calculate a parameter corresponding to vibration of the driven element and including at least a vibration frequency, based on image data for each predetermined period of elapsed time acquired by the imaging device; the driven element specification unit configured to specify one driven element requiring control to suppress vibration from the plurality of driven elements, using the parameter corresponding to the vibration, the parameter being calculated by the vibration state analysis unit; and the imaging device is disposed to image the driven element from a direction different from a moving direction of the driven element when the driven element moves in translational motion; and a drive control unit configured to feedback-control the drive unit, wherein the drive control unit has a gain adjustment unit configured to reduce a gain to be used for amplification of a frequency component of the vibration of the driven element, determined from the image data, specified in a current command signal transmitted to the drive unit of the driven element specified.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119